Title: To James Madison from Tench Coxe, 2 March 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
March 2d 1807.

I wrote you a note by yesterdays mail, without signature, date of place or year, putting at foot "le premier de Mars".  Its contents were serious and confidential.  The lady is Mrs. Alston.  The person at New Orleans Genl. Wilkinson.  In addition it is reported that Dr. Bolman mentioned among his friends here that the cypher was of 18 months standing, & known to a foreigner.
Since I have been convinced of Mr. Burr’s serious ill designs, I have been satisfied that among his means must be domestic infidelity or foreign interposition or both.  Any plan on which he could have built hopes and expectations must have had one or the other or both of those aids.  He is a man of too much understanding to believe, after the purchase of Louisiana, that the people of property or working people in the western country would risk their estates and freedom in a project to place them under a government less free, and less parental.
I submit an opinion, that the case of Mr. Burr and all its possible domestic and foreign relations, merit the utmost vigilance of our faithful government.  The contents of my note of yesterday with the letter of Adair and other circumstances before the public render me very anxious about our situation and prospects.  Above all I am impressed with the language, conduct, and avowed anticipations of the enemies of our principles.  With passion’s bent upon illegitimate and monstrous objects, they are willing that their ends should be promoted by any means and any men however odious and despised.  Sick as I am of the spirit of party & determined not to be drawn into it, desirous as I am to see men of good views of all descriptions drawn together, shocked as I have been by the misconduct of our own presses amidst their laudable conflicts with their pernicious adversaries, I cannot be insensible of the wild, unprincipled, and unconstitutional language and deportment of too many of the partizans and of the heads of our singular opponents.  I mention these things to warn, with calmness to warn our most useful and most faithful citizens and officers, of the certain Truth, that their opponents will use any occasion, which may offer itself, to bury them under the ruins of the constitution.  Hating Burr, they sigh for the objects they think he might have accomplished, even in concert with a power whom they hate still more.  Tis a wild ambition and a revengeful spirit with which the party is possessed and never at any time did it run so high.  I have the honor to be with perfect respect yr. most obedient servant

Tench Coxe

